Exhibit IR Contact: Sigma Designs, Inc. Ed McGregor, (646) 259-2999 IR@sdesigns.com Sigma Designs, Inc. to Acquire CopperGate Communications Ltd. Creating a Leading Provider of Networked Home Entertainment Semiconductor Solutions MILPITAS, Calif. and TEL AVIV, ISRAEL October 13, 2009 Sigma Designs®, Inc. (NASDAQ: SIGM) (“Sigma”) and CopperGate Communications Ltd. (“CopperGate”) today announced that the companies have entered into a definitive agreement for Sigma to acquire CopperGate in a cash and stock transaction with an agreed value of $160 million, net of CopperGate’s cash at the closing of the transaction. CopperGate is a leading provider of silicon-based modem solutions enabling distribution of broadband digital content over all three types of wires in the home: coax, phone and power.CopperGate solutions are deployed by service providers enabling the delivery of HDTV, VoIP and fast Internet services.CopperGate is headquartered in Tel Aviv, Israel with operations in the U.S. and Taiwan. The combination of Sigma and CopperGate creates a leading provider of networked home entertainment semiconductor solutions.The companies have highly complementary technology platforms that form a portfolio of end to end solutions.The transaction further strengthens Sigma’s position and expands its footprint with key customers, in addition to enabling cross selling opportunities. “Sigma is committed to offering superior semiconductor solutions for the networked home entertainment market and our acquisition of CopperGate’s leading home and MDU solutions further strengthens our opportunities in this market.Having developed three generations of ITU/HomePNA ICs since 2005 with over 12 million ICs shipped, CopperGate has proven itself a leader in the IPTV market.” said Thinh Tran, Sigma’s Chief Executive Officer. “From Sigma’s perspective, we believe that the acquisition of CopperGate provides substantial benefits to our existing business while positioning our combined company to offer superior value solutions for the future.We believe it will enhance the breadth of our technology so that we extend our position as a world-class provider of complete home entertainment chipset solutions for all forms of media processing and communications.By combining forces, we are able to launch a more comprehensive set of solutions and capitalize on a broader range of market opportunities.” “CopperGate is extremely excited to be part of the Sigma team, which will bring together best-in-class product teams, technology, solutions and support to our customers to provide a larger scale of opportunities,” said Gabi Hilevitz, CopperGate’s Chief Executive Officer. “Both companies share a dedication to excellence in product innovation and have advanced the technology roadmaps in the IPTV market.
